<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                                <br>                 United States Court of Appeals<br>                     For the First Circuit<br><br><br><br><br><br>No. 98-1949<br><br>                   JOSE ANGEL VASQUEZ, ET AL.,<br><br>                           Petitioners,<br><br>                                v.<br><br>             IMMIGRATION AND NATURALIZATION SERVICE,<br><br>                           Respondent.<br><br><br><br>              ON PETITION FOR REVIEW OF AN ORDER OF<br><br>                 THE BOARD OF IMMIGRATION APPEALS<br><br><br><br>                              Before<br><br>                      Stahl, Circuit Judge,<br>                                <br>                 Bownes, Senior Circuit Judge,<br>                                <br>                   and Lipez, Circuit Judge.<br>                                <br>                                <br>                                <br>                                <br>     Robert M. Warren for petitioner.<br>     Joseph F. Ciolino, with whom Richard M. Evans, Assistant<br>Director, and Frank W. Hunger, Assistant Attorney General,<br>Department of Justice were on brief for respondent.<br><br><br><br><br><br>May 24, 1999<br><br><br><br>                                <br>                                

  Per Curiam.   Petitioners Jos Angel Vsquez<br>("Vsquez") and his wife Sarah Elizabeth Vsquez petition for a<br>review of a final order issued by the Board of Immigration Appeals<br>("Board") affirming an Immigration Judge's ("IJ") denial of their<br>application for political asylum and withholding of deportation. <br>The Board concluded that they had failed to demonstrate a well-<br>founded fear of persecution on any of the statutorily enumerated<br>grounds: race, religion, nationality, membership in a particular<br>social group or political opinion.  See 8 U.S.C.  1101(a)(42)(A);<br>Civil v. I.N.S., 140 F.3d 52, 55 (1st Cir. 1998). Because the<br>petitioners failed to meet the less onerous "well-founded fear"<br>standard for political asylum, the Board concluded that the<br>petitioners could not meet the more rigorous standard required for<br>a withholding of deportation.  The Board did allow voluntary<br>departure, however.  Petitioners now appeal to this Court.  As the<br>Board's conclusion is supported by substantial evidence, we affirm.<br>  Vsquez was a taxi driver in El Salvador who had the<br>misfortune to unwittingly become a witness to the events leading to<br>the assassination of a lawyer for the Third Brigade Army in El<br>Salvador.  In October of 1990, Vsquez was hailed by three men<br>dressed in civilian clothes, who, unbeknownst to him, were members<br>of the Farabundo Mart National Liberation Front ("FMLN").  The<br>three men ("the guerrillas") instructed him to make various stops,<br>picking up and discharging passengers.  Ultimately, Vsquez brought<br>them to a building called the "Juzgados", where Vsquez heard<br>machine gun shots.  The guerrillas returned to the taxi and ordered<br>Vsquez to drive them from the scene. <br>  Vsquez did not report this incident to the police,<br>having been threatened with harm by the guerrillas if he did not<br>maintain silence. The next day, the police brought him in for<br>questioning, initially believing that Vsquez was an accomplice to<br>the crime.  He was interrogated for two days, until he assisted the<br>police by driving them to the house where he dropped off the three<br>men.  Notwithstanding his cooperation, he was committed to prison<br>for a year and a half until he was acquitted of the offense. <br>  Although two of the three guerrillas involved in the<br>shooting were ultimately convicted of the crime and imprisoned, the<br>third man remains free. Since he was acquitted, Vsquez claims that<br>he has been threatened by the third guerrilla on a number of<br>occasions and that his wife was assaulted by a group of guerrillas<br>on one occasion.<br>  On the basis of these facts, petitioners contend that the<br>Board erred in concluding that Vsquez did not have a well-founded<br>fear of persecution on the basis of an imputed political opinion. <br>Specifically, they argue that the guerrillas believed, incorrectly,<br>that Vsquez cooperated with the police investigation because of<br>his opposition to their political position.  Their persecution of<br>him, petitioners argue, stems from their mistaken belief that he<br>holds a political opinion in opposition to their movement.  The<br>Board rejected this position, instead concluding that any<br>"persecution" committed at the hands of the guerrillas was not<br>related to a political opinion imputed to Vsquez but instead was<br>the unfortunate result of his witnessing events leading to a high<br>profile assassination.<br>  We review the Board's findings directly, mindful that "in<br>contemplation of law [the findings of the IJ] have become the<br>[Board's]."  Aguilar-Sols v. I.N.S., 168 F.3d 565, 570 n. 4 (1st<br>Cir. 1999).   We review a Board decision to deny an application for<br>asylum deferentially.  We will affirm if the Board's conclusion is<br>"supported  by reasonable, substantial, and probative evidence on<br>the record considered as a whole." Civil, 140 F.3d at 54 (quoting<br>Gebremichael v. I.N.S., 10 F.3d 28, 34 (1st Cir. 1993)).  We will<br>only reverse where the evidence is so compelling that no reasonable<br>fact finder could fail to find the requisite fear of persecution.<br>See I.N.S v. Elas-Zacaras, 502 U.S. 478, 483-84 (1992).<br>  "As a prerequisite to asylum eligibility, an alien bears<br>the burden of establishing that he is a refugee." Aguilar-Sols,<br>168 F.3d at 569.  A refugee is someone who has been persecuted or<br>has a well-founded fear of persecution on the basis of one of the<br>five statutorily enumerated grounds.  See Civil, 140 F.3d at 55;<br>Ravindran v. I.N.S., 976 F.2d 754, 758 (1st Cir. 1992).  The<br>petitioner must establish "both a genuine subjective fear and an<br>objectively reasonable fear of persecution on a protected ground."<br>Civil, 140 F.3d at 55. <br>  Petitioners are correct that "[a]n imputed political<br>opinion, whether correctly or incorrectly attributed, may<br>constitute a reason for political persecution within the meaning of<br>the Act."  Ravindran, 976 F.2d at 760.  The evidence in the record,<br>however, does not compel the conclusion that the guerrillas imputed<br>to Vsquez a pro-government, anti-guerrilla political opinion.  In<br>fact, the evidence suggests that the guerrillas threatened Vsquez<br>because he witnessed events leading to a murder.   None of the<br>alleged acts of discrimination suggest a political motivation. <br>Although the alleged incidents do reveal an intent to potentially<br>intimidate and harass, there is no suggestion that the guerrillas'<br>acts flowed from a belief that Vsquez was acting out of a<br>political animus against them.  As explained by the IJ, it "may<br>well be that the [third guerrilla is] interested in silencing the<br>respondent because he has information that could put this<br>individual in prison for murder[.]" This conclusion is supported by<br>reasonable and substantial evidence, see Civil, 140 F.3d at 54, and<br>we cannot say that the evidence was so compelling that any<br>reasonable fact finder could only conclude that Vsquez's<br>persecution was because of an imputed political opinion in<br>opposition to the FMLN. See Elas-Zacaras, 502 U.S. at 483-84.<br>  Affirmed.</pre>

</body>

</html>